CATES, Judge.
The defendant was tried without a jury on a complaint charging him with possessing lottery paraphernalia.
A peace officer from Phenix City, who had investigated at least thirty lottery cases, testified that the papers found in a suitcase in a bedroom occupied by Parker represented receipts for the “bug” or “numbers” game. See Lindsay v. State, ante, p. 85, 125 So.2d 716. Dice were also found.
The prosecution was brought under Act No. 799 of September 11, 1951. No demurrer or plea was filed to seek a ruling of the circuit court upon the statute or the complaint.
*300The judgment which sentenced Parker to nine months in jail and fined him $500 is due to be
Affirmed.